DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
This action is responsive to the amendment filed June 4, 2021. Claims 1, 3-16, 18-31, 33, 35 and 38-42 are pending, claims 1, 3-16, 33, 35, 38 and 40 are amended, and claims 2, 17, 32, 34 and 36-37 are cancelled.

Drawings
The drawings were received on June 4, 2021.  These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites "a heat exchange device" in both lines 2 and 12-13. The second instance of "a heat exchange device" should be amended to recite --the heat exchange device-- or the limitation "wherein the bottom surface is configured to be disposed adjacent a heat exchange device" should be cancelled altogether since it is already claimed in lines 4-5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-31, 33, 35 and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16 and 33, the phrase "porous-like configuration" renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "porous-like"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Claims 18-31, 35 and 39-42 are rejected for the incorporation of the above due to their dependency on claims 16 and 33.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-16, 22-31, 33, 35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (US 7,188,662, herein Brewer) in view of Joshi et al. (US 2014/0190665, herein Joshi).
In regards to claim 1, Brewer discloses
A thermal management unit (Figs.5-7), comprising:
a heat exchange device (410),
wherein the heat exchange device is comprised of a porous material (Fig.5, layer 410 is comprised of a porous copper/foam structure), and
wherein the heat exchange device is disposed adjacent to a bottom surface of a manifold (350) to thereby increase temperature uniformity of a distributed array flow pattern associated with the thermal management unit; and
the manifold, comprising:
a body having a top surface (adjacent to upper layer 200) and the bottom surface;
a set of inlet channels (360), wherein the set of inlet channels extend from the top surface to the bottom surface (Fig.5),
wherein the bottom surface is configured to be disposed adjacent a heat exchange device (410),
wherein the set of inlet channels are open from the top surface to receive fluid (Fig.5),
wherein the fluid is received only through the top surface (Figs.5-7), and

a set of exhaust openings (370) configured to receive the fluid from the heat exchange interface,
wherein the set of exhaust openings are disposed on the bottom surface and interspersed between the set of inlet channels so as to direct the fluid back into the manifold through the set of exhaust openings and into an interior of the manifold (Fig.5),
wherein the set of exhaust openings extend into the manifold without extending to the top surface (Fig.5).
Brewer discloses that the fluid exits the interior of the manifold from the outlet channels (370) to the upper layer (200) and out through outlet port (230), but does not disclose that the fluid exits the interior of the manifold along side edges of the manifold.
	Joshi teaches a manifold (Fig.7) comprising a set of inlet channels (130) for fluid that enters the interior of the manifold (176), wherein the fluid exits the interior of the manifold along side edges of the manifold (via outlets 152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brewer’s manifold such that the fluid exits along side edges of the manifold as taught by Joshi in order to reduce the exit flow path of the fluid from the interior of the manifold and to ensure the fluid is spread throughout the manifold before exiting.
In regards to claim 7, Brewer discloses that diameters of the set of inlet channels and the set of exhaust openings are the same or different (Fig.5).
In regards to claim 8, Brewer discloses that the fluid is at least one of water, air, or other coolants (Figs.2 and 5, a cooling fluid is circulated through the manifold).
In regards to claim 9, Brewer discloses that the manifold is repeated and expanded in three directions to cool multiple surfaces of the heat exchange device (Figs.6 and 7).
In regards to claim 10, Brewer discloses that the manifold is placed with gradients in three directions (Figs.6-7).
In regards to claim 11, Brewer discloses that the set of inlet channels are one of straight, curved, or waved (Fig.5).
In regards to claim 12, Brewer discloses that the set of inlet channels and the set of exhaust openings are configured to one of: intersect at a joint connection, or be independent (Figs.5 and 6).
In regards to claim 13, Brewer discloses that angles between set of inlet channels and the set of exhaust openings include any angle between 0 degree (parallel) to 90 degrees (perpendicular) in three directions to cool the multiple surfaces of the heat exchange device (Figs.6-7).
In regards to claim 14, Brewer discloses that topology optimization is performed so as to design the manifold with properties that are optimized in one or more directions (Figs.6-7).
In regards to claim 15, Brewer discloses that fluid flow within the manifold can be designed so as to also optimize thermal conductivity, electrical conductivity, mechanical strength, material density, energy absorption, or damping properties required for fluid flow applications (Figs.6-7, 
In regards to claim 16, Brewer discloses
A thermal management unit (Figs.5-7), comprising:
a heat exchange device (410),
wherein the heat exchange device is comprised of a porous material or a porous-like configuration (Fig.5, layer 410 is comprised of a porous copper/foam structure), and
wherein the heat exchange device is disposed adjacent to a bottom surface of a manifold (350) to thereby increase temperature uniformity of a distributed array flow pattern associated with the thermal management unit; and
the manifold, comprising:
a body having a top surface (adjacent to upper layer 200) and the bottom surface;
a set of inlet channels (360),
wherein the set of inlet channels extend from the top surface to the bottom surface (Fig.5),
wherein the bottom surface is configured to be disposed adjacent the heat exchange device (410),
wherein the set of inlet channels are open from the top surface to receive fluid (Fig.5), and
wherein the fluid is received only through the top surface (Figs.5-7),

a set of exhaust openings (370) are configured to receive the fluid from the heat exchange interface,
wherein the set of exhaust openings are disposed on the bottom surface and interspersed between the set of inlet channels so as to direct the fluid back into the manifold through the set of exhaust openings and into an interior of the manifold (Fig.5),
wherein the set of exhaust openings extend into the manifold without extending to the top surface (Fig.5).
Brewer discloses that the fluid exits the interior of the manifold from the outlet channels (370) to the upper layer (200) and out through outlet port (230), but does not disclose that the fluid exits the interior of the manifold along side edges of the manifold.
	Joshi teaches a manifold (Fig.7) comprising a set of inlet channels (130) for fluid that enters the interior of the manifold (176), wherein the fluid exits the interior of the manifold along side edges of the manifold (via outlets 152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brewer’s manifold such that the fluid exits along side edges of the manifold as taught by Joshi in order to reduce the exit flow path of the fluid from the interior of the manifold and to ensure the fluid is spread throughout the manifold before exiting.
In regards to claim 22, Brewer discloses that diameters of the set of inlet channels and the set of exhaust openings are a same or different (Fig.5).
In regards to claim 23, Brewer discloses that the fluid is at least one of water, air, or other coolants (Figs.2 and 5, a cooling fluid is circulated through the manifold).
In regards to claim 24, Brewer discloses that the manifold is repeated and expanded in three directions to cool multiple surfaces of the heat exchange device (Figs.6 and 7).
In regards to claim 25, Brewer discloses that the manifold is placed with gradients in three directions (Figs.6-7).
In regards to claim 26, Brewer discloses that the set of inlet channels and the set of exhaust openings are one of straight, curved, or waved channels (Fig.5).
In regards to claim 27, Brewer discloses that the set of inlet channels and the set of exhaust openings are configured to at least one of: intersect at a joint connection, or be independent (Figs.5 and 6).
In regards to claim 28, Brewer discloses that angles between set of inlet channels and the set of exhaust openings include any angle between 0 degree (parallel) to 90 degrees (perpendicular) in three directions to cool the multiple surfaces of the heat exchange device (Figs.6-7).
In regards to claim 29, Brewer discloses that topology optimization is performed so as to design the thermal management unit with properties that are optimized in one or more directions (Figs.6-7).
In regards to claim 30, Brewer discloses that the heat exchange device in the thermal management unit comprises one selected from a group consisting of 3D structures, 3D woven 
In regards to claim 31, Brewer discloses that the thermal management unit can be accommodated to systems with multiple surfaces which attach to devices and need cooling (Fig.2, an electronic device 99 such as a microprocessor is shown as a system with multiple surfaces which can attach to devices such as circuit boards and needs cooling).
In regards to claim 33, Brewer discloses
A thermal management unit (Figs.5-7), comprising:
a heat exchange device (410),
wherein the heat exchange device is comprised of a porous material or a porous-like configuration (Fig.5, layer 410 is comprised of a porous copper/foam structure), and
wherein the heat exchange device is disposed adjacent to a bottom surface of a device (350) to thereby increase temperature uniformity of a distributed array flow pattern associated with the thermal management unit; and
the device, comprising:
a body having a top surface (adjacent to upper layer 200) and the bottom surface,
	the body defining
		a set of inlet channels (360),
wherein the set of inlet channels extend from the top surface to the bottom surface (Fig.5),

wherein the set of inlet channels are open from the top surface to receive fluid (Fig.5),
wherein the fluid is received only through the top surface (Figs.5-7),
wherein the fluid is to flow out of the bottom surface of the manifold and into the heat exchange device to locally cool the heat exchange device (col.5 lines 37-42); and
a set of exhaust openings (370)
wherein the set of exhaust openings are configured to receive the fluid from the heat exchange interface,
wherein the set of exhaust openings are disposed on the bottom surface and interspersed between the set of inlet channels so as to direct the fluid back into the device through the set of exhaust openings and into an interior of the device (Fig.5),
wherein the set of exhaust openings extend into the device without extending to the top surface (Fig.5).
Brewer discloses that the fluid exits the interior of the device from the outlet channels (370) to the upper layer (200) and out through outlet port (230), but does not disclose that the fluid exits the interior of the device along side edges of the device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brewer’s device such that the fluid exits along side edges of the device as taught by Joshi in order to reduce the exit flow path of the fluid from the interior of the device and to ensure the fluid is spread throughout the device before exiting.
In regards to claim 35, Brewer discloses that the set of inlet channels are independent of the set of exhaust openings (Fig.5).
In regards to claim 38, Brewer discloses that the set of exhaust openings extend from the bottom surface to the interior of the manifold (Fig.5).
In regards to claim 39, Brewer discloses that the set of exhaust openings extend from the bottom surface to the interior of the manifold (Fig.5).
In regards to claim 40, Brewer discloses that the set of exhaust openings extend from the bottom surface to the interior of the device (Fig.5).

Claims 3-6 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer in view of Joshi as applied to claim 1 above, and further in view of Kenny et al. (US 2004/0112571, herein Kenny).
In regards to claims 3, 4, 18 and 19, Brewer does not disclose that the manifold is formed from a metal, or that the manifold is formed from one chosen from a group consisting of a non-
Kenny teaches a manifold formed from a metal (paragraph 149), as well as a manifold formed from one chosen from a group consisting of a non-metal, such as a polymer or a ceramic, a mixture of materials, and different materials used in different portions of the manifold (paragraph 149).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brewer’s manifold to be formed from either a metal or a non-metal as taught by Kenny depending on the materials available and the application of the manifold.
In regards to claims 5 and 20, Brewer in view of Kenny discloses that the manifold is additive manufactured (in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself; therefore, this limitation has not been given patentable weight; note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself) with metals (Kenny, paragraph 149).
In regards to claims 6 and 21, .
Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer in view of Joshi as applied to claim 16 above, and further in view of Ikejima et al. (US 5,769,157, herein Ikejima).
In regards to claim 41, Brewer does not disclose that the heat exchange device comprises a 3D woven lattice.
	However, heat exchangers comprising 3D woven lattices are well known in the art. Specifically, Ikejima teaches a heat exchanger comprising a 3D woven lattice (various embodiments are shown throughout the figures), wherein the 3D woven lattice is optimized to enhance fluid permeability in at least one direction (providing a woven structure enhances fluid permeability).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brewer’s heat exchange device to comprise a 3D woven lattice as taught by Ikejima depending on the use of the manifold with different types of heat exchange devices and the device’s applicability and adherence to the heat source.

Response to Arguments
Applicant’s arguments with respect to claims 1, 16 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Raheena R Malik/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763